United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Iowa City, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 08-1546
Issued: December 19, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 5, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 5, 2008, which denied modification of a
July 18, 2007 decision denying his claim for a traumatic injury. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a right shoulder injury in the performance of duty.
FACTUAL HISTORY
On June 5, 2007 appellant, then a 56-year-old maintenance mechanic, filed a Form CA-1,
traumatic injury claim alleging that on February 13, 2007 he was removing a chain hoist from a
trolley and injured his right shoulder. He did not stop work. Appellant’s supervisor noted that
he failed to timely report this shoulder injury.

By letter dated June 13, 2007, the Office noted that there was insufficient evidence to
establish the claimed employment incident. It also noted that appellant did not submit medical
evidence, which diagnosed a medical condition resulting from the February 13, 2007
employment incident. The Office asked appellant to submit a reasoned medical opinion from his
treating physician explaining how specific work factors or incidents contributed to his claimed
right shoulder injury.
Appellant submitted an April 12, 2007 report from Dr. James L. Donahue, a Boardcertified internist, who treated him for right shoulder pain. He reported right shoulder pain since
September 2004, with no clear injury but he claimed an exacerbation of his shoulder condition
when he grabbed a hoist at work several weeks earlier. Appellant noted that he did not fill out an
injury report at the time of the incident and thought it may be problematic for him to report it at
this time. Dr. Donahue noted appellant’s history was significant for right shoulder calcific
tendinitis and mild osteoarthritis diagnosed by x-ray in September 2004. He noted right shoulder
examination findings of decreased range of motion and minimally impaired rotation.
Dr. Donahue diagnosed suspected moderate impingement syndrome or a possible rotator cuff
tear with known osteoarthritis of the shoulder. An April 30, 2007 right shoulder magnetic
resonance imaging (MRI) scan revealed a small full thickness tear of the supraspinatus, stenosing
tenosynovitis of the long head of the biceps and a degenerative slap tear. Appellant submitted
physical therapy notes from May 30 to June 18, 2007.
Appellant was treated by Dr. John Flint, a Board-certified internist, on May 29, 2007 for
right shoulder pain and decreased range of motion. Dr. Flint noted that an old x-ray revealed
osteoarthritis. He opined that this was possibly a remote injury that was reinjured when
appellant grabbed a cable at work. Appellant reported pulling a chain in February 2007 and
experiencing an immediate onset of right shoulder pain. Dr. Flint diagnosed right traumatic
small supraspinatus tear and recommended physical therapy for six weeks. On June 19, 2007 he
diagnosed right rotator cuff tear and provided work restrictions of no lifting greater than 10
pounds and no overhead activity. In a work ability note dated May 29, 2007, Dr. Flint advised
that appellant could return to work with restrictions of carrying limited to 40 pounds and no use
of the right arm above the shoulder.
By decision dated July 18, 2007, the Office denied appellant’s claim on the grounds that
the evidence was insufficient to establish that he sustained the alleged injury on
February 13, 2007. It found that the initial evidence was insufficient to establish that appellant
experienced the claimed incident on February 13, 2007.
On November 16, 2007 appellant requested reconsideration. He indicated that he delayed
filing his claim because, when the injury occurred, he thought it was an aggravation of his
existing shoulder condition and did not realize the severity of the injury or that he tore the rotator
cuff. Appellant submitted a statement from George Harris, a coworker, who assisted appellant
with the trolley on February 13, 2007 and noted that he informed him that he pulled a muscle in
his shoulder. In another statement dated September 20, 2007, Robert L. Marshall, a coworker,
noted that during the first week of February 2007 appellant complained of right shoulder pain
and indicated that he injured his arm when he removed a chain hoist. In a June 22, 2007

2

statement, Richard C. Johns1 of the employing establishment noted that appellant reported
sustaining a right shoulder injury in February 2007, when a chain pulled on his right arm. He
diagnosed right, small supraspinatus tear and opined that, based on appellant’s history and
absence of other trauma, the incident of February 2007, was most likely the cause of his right
rotator cuff tear.
Appellant also submitted an October 10, 2006 health care provider certificate from
Dr. Donahue who treated him for low back and bilateral shoulder pain. Dr. Donahue noted
examination findings including bilateral shoulder pain with palpable tenderness and joint
osteophytes. He advised that appellant developed a back condition in 2002 and a shoulder
condition in September 2004. Dr. Donahue noted that appellant’s back and shoulder episodes
occurred every four to six months and lasted one to three days. He recommended physical
therapy and set forth work restrictions when appellant’s symptoms were active.
In a decision dated March 5, 2008, the Office denied appellant’s request for modification
of the prior decision. It found that the factual evidence and the medical evidence were
insufficient to establish the claim.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an federal employee of the United States within the meaning of the Act, that the
claim was filed within the applicable time limitation of the Act, that an injury was sustained in
the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed is causally related to the employment injury. These are the essential
elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or an occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident, which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee

1

It is unclear from the record whether this individual is a physician.

2

Id.

3

Gary J. Watling, 52 ECAB 357 (2001).

4

Michael E. Smith, 50 ECAB 313 (1999).

3

must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
ANALYSIS
The Office denied appellant’s claim on the grounds that he failed to establish that the
events occurred as alleged. It is not disputed that appellant’s duties as a maintenance mechanic
involved lifting and removing chain hoists from trolleys and the use of his right shoulder.
Appellant’s supervisor did not dispute appellant’s work duties or that he was performing his
work duties on or about February 13, 2007. Appellant explained why he did not sooner file a
claim and he provided a consistent history of the incident that is consistent with what was
reported on medical reports including a report from Dr. Donahue dated April 12, 2007, which
noted that he exacerbated his right shoulder condition when he grabbed a hoist and jerked it
while working several weeks ago. Other reports from Dr. Flint from May 29, 2007 noted that
appellant reinjured his right shoulder when he pulled a cable in February 2007 and had an
immediate onset of right shoulder pain. Statements from appellant’s coworkers also indicate that
he reported the claimed injury to them contemporaneous with its occurrence. The Board finds
that appellant’s statements are consistent with the surrounding facts and circumstances and thus
has established that he experienced the employment incident on February 13, 2007 as alleged.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant developed a right shoulder condition causally related to his employment duties. On
June 13, 2007 the Office advised appellant of the type of medical evidence needed to establish
his claim. Appellant did not submit a medical report from an attending physician addressing
how specific employment factors may have caused or aggravated his claimed condition.
In his April 12, 2007 report, Dr. Donahue noted that appellant reported right shoulder
pain since September 2004, with no apparent injury but noted having an exacerbation of his right
shoulder condition when he grabbed a hoist and jerked it at work. Dr. Donahue noted findings
and diagnosed suspected moderate impingement syndrome or a possible rotator cuff tear with
5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

4

known osteoarthritis of the shoulder. However, he appears merely to be repeating the history of
injury as reported by appellant without providing his own opinion regarding whether his
condition was work related.8 To the extent that Dr. Donahue is providing his own opinion, he
failed to provide a rationalized opinion regarding the causal relationship between appellant’s
condition and the factors of employment believed to have caused or contributed to such
condition.9 In an October 10, 2006 certificate of a health care provider form, Dr. Donahue noted
treating appellant for low back pain in 2002 and bilateral shoulder pain in 2004 with palpable
tenderness and joint osteophytes. However, this evidence is of no value in establishing the
claimed traumatic injury of February 13, 2007 since it predates the time of the claimed injury.
Appellant submitted reports from Dr. Flint, dated May 29 and June 19, 2007, who treated
him for right shoulder pain and decreased range of motion. He reported that he pulled a chain in
February and had an immediate onset of right shoulder pain. Dr. Flint diagnosed right traumatic
small supraspinatus tear. He noted appellant’s history of osteoarthritis and opined that his
condition was possibly a remote injury that was reinjured when appellant grabbed a cable at
work. Although Dr. Flint noted that appellant’s condition was “possibly” work related, he
couched his opinion in speculative terms. The Board has held that medical opinions which are
speculative or equivocal in character have little probative value.10 Therefore, this report is
insufficient to meet appellant’s burden of proof.
Appellant also submitted a statement from Mr. Johns dated June 22, 2007, who noted a
history of injury and diagnosed right, small supraspinatus tear. Mr. Johns opined that, based on
appellant’s history and absence of other trauma, the incident of February 2007 was most likely
the cause of his right rotator cuff tear. The Board notes that it is unclear from the record if
Mr. Johns is a physician11 and even if he is considered a physician, his opinion is speculative at
best, noting that the incident of February 2007 is “most likely” the cause of appellant’s right
rotator cuff tear. Therefore, this report is insufficient to meet appellant’s burden of proof.
Likewise, notes from a physical therapist are insufficient to establish appellant’s claim as a
physical therapist is not a physician under the Act.12 Therefore, these notes do not establish
appellant’s claim.
The remainder of the medical evidence, including an MRI scan of the right shoulder
dated April 30, 2007, fails to provide an opinion on the causal relationship between appellant’s

8

See Frank Luis Rembisz, 52 ECAB 147 (2000) (medical opinions based on an incomplete history or which are
speculative or equivocal in character have little probative value).
9

See Jimmie H. Duckett, supra note 7.

10

See Frank Luis Rembisz, supra note 8.

11

See 5 U.S.C. § 8101(2). This subsection defines the term “physician.” See also Charley V.B. Harley, 2 ECAB
208, 211 (1949) (where the Board held that medical opinion, in general, can only be given by a qualified physician).
See also D.D., 57 ECAB 734 (2006) (medical reports lacking proper identification cannot be considered as probative
evidence in support of a claim).
12

See id; David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under the Act).

5

job duties and his diagnosed conditions. For this reason, this evidence is not sufficient to meet
appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor is
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.13 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied his claim for compensation.
CONCLUSION
The Board therefore finds that appellant failed to establish that he developed an
employment-related injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the March 5, 2008 and July 18, 2007 decisions of
the Office of Workers’ Compensation Programs are affirmed as modified.
Issued: December 19, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

13

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

6

